Case: 14-50443      Document: 00512988167         Page: 1    Date Filed: 03/31/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                      No. 14-50443                             March 31, 2015
                                                                                Lyle W. Cayce
CAROL JOHNENE MORRIS,                                                                Clerk


                                                 Petitioner-Appellant

v.

WILLIAM STEPHENS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION; MAJOR DONNA
KAZMIERCZAK,,

                                                 Respondents-Appellees


                  Appeals from the United States District Court
                        for the Western District of Texas
                              USDC No. 7:14-CV-26


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       Carol Johnene Morris, Texas prisoner # 1681899, filed in the district
court a petition pursuant to 28 U.S.C. § 2254, in which she raised the following
claims: (1) that the 20-year enhancement to her state prison sentence violates
her due process rights, the Double Jeopardy clause, the Equal Protection
clause, and that the sentence constitutes cruel and unusual punishment;
(2) that she is entitled to pre-sentence jail credit; and (3) that a disciplinary


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50443      Document: 00512988167   Page: 2   Date Filed: 03/31/2015


                                 No. 14-50443

hearing conducted on March 25, 2014, violated her procedural and due process
rights. The district court determined that two of her claims were identical to
those raised in another § 2254 petition, which was then still pending, and
therefore dismissed the two claims as duplicative, relying on provisions of the
Prisoner Litigation Reform Act (PLRA). The district court dismissed Morris’s
remaining claim for want of jurisdiction, concluding it had no jurisdiction to
entertain her claim.     The district court, which is in the Midland Odessa
Division of the Western District of Texas, reasoned that since Morris is
“complaining about her incarceration and disciplinary matters arising
therefrom,” and since she is currently incarcerated in Gatesville, Texas,
jurisdiction to hear her claim properly resided with the Waco Division of the
Western District of Texas.
      Morris seeks a certificate of appealability (COA) to appeal the district
court’s dismissal of her 28 U.S.C. § 2254 habeas petition. She also requests
leave to proceed IFP. This court may issue a COA only if Morris has “made a
substantial showing of the denial of a constitutional right.”        28 U.S.C.
§ 2253(c)(2). Where, as here, the district court has denied habeas relief on
procedural grounds, a petitioner must show “that jurists of reason would find
it debatable whether the petition states a valid claim of the denial of a
constitutional right and that jurists of reason would find it debatable whether
the district court was correct in its procedural ruling.” Slack v. McDaniel, 529
U.S. 473, 484 (2000).
      Morris does not address the district court’s determination that part of
her § 2254 petition was duplicative of another pending § 2254 petition. By
failing to address the district court’s procedural ruling with respect to these
claims, Morris has abandoned them. See Hughes v. Johnson, 191 F.3d 607, 613
(5th Cir. 1999). We note that the district court’s order dismissing Morris’s



                                       2
    Case: 14-50443     Document: 00512988167     Page: 3   Date Filed: 03/31/2015


                                  No. 14-50443

claims as duplicative relied on, inter alia, 28 U.S.C. § 1915A(b) and § 1915(e)(2)
of the PLRA. However, because Morris filed under § 2254, she was not subject
to the provisions of the PLRA. See Carson v. Johnson, 112 F.3d 818, 820 (5th
Cir. 1997) (holding that provisions of the PLRA of § 1915 do not apply to actions
filed under § 2254). Nevertheless, the district court had the authority to
dismiss her claims as duplicative of claims presented in a prior § 2254
application. See 28 U.S.C. § 2244(b)(1) (“A claim presented in a second or
successive habeas corpus application under section 2254 that was presented in
a prior application shall be dismissed.”); see also Slack, 529 U.S. at 478
(“Federal courts . . . retain broad powers to prevent duplicative or unnecessary
litigation.”). In any case, because Morris has not addressed the basis for the
district court’s dismissal of her § 2254 petition as duplicative, she has
abandoned any challenge thereto. See Hughes, 191 F.3d at 613. Thus, she has
failed to show that jurists of reason would find it debatable whether the district
court correctly dismissed her § 2254 petition, in part, as duplicative. Slack,
529 U.S. at 484.
      Morris also challenges the district court’s ruling that it lacked
jurisdiction to entertain her claim regarding a prison disciplinary hearing. She
contends that jurisdiction was proper. Here, Morris is correct. Pursuant to 28
U.S.C. § 2241(d), when a prisoner is in custody under the judgment of a state
court of a state that contains two or more federal districts, she may file her
habeas application “in the district court for the district wherein such person is
in custody or in the district court for the district within which the State court
was held which convicted and sentenced [her] and each of such district courts
shall have concurrent jurisdiction to entertain the application.”        See also
Carmona v. Andrews, 357 F.3d 535, 537-38 (5th Cir. 2004). This jurisdiction
provision governs § 2254 applications challenging both convictions and



                                        3
    Case: 14-50443    Document: 00512988167     Page: 4   Date Filed: 03/31/2015


                                 No. 14-50443

disciplinary proceedings. See Wadsworth v. Johnson, 235 F.3d 959, 960-63 (5th
Cir. 2000). Thus, jurisdiction for claims challenging disciplinary proceedings
is premised on the place of custody. See § 2241(d); Carmona, 357 F.3d at 537-
38; Wadsworth, 235 F.3d at 960-93. Morris is confined to a state facility in
Gatesville, Texas, which is in Coryell County, in the Western District of Texas.
See 28 U.S.C. § 124(d)(2). Although her place of confinement is in the Waco
Division, jurisdiction was nevertheless proper in the division in which Morris
filed her § 2254 petition because the Midland Odessa Division is in the Western
District of Texas. See § 124(d)(4); § 2241(d). In light of the foregoing, Morris
has demonstrated that reasonable jurists would find the district court’s
procedural ruling to be debatable or incorrect. See Slack, 529 U.S. at 484.
      Our review of the pleadings, record, and COA application satisfy us that
reasonable jurists would also debate whether Morris has stated a valid
constitutional claim regarding the March 25, 2014, disciplinary proceedings.
See Houser v. Dretke, 395 F.3d 560, 562 (5th Cir. 2004). Therefore, Morris has
satisfied the requirements for a COA. See Slack, 529 U.S. at 484.
      In light of the foregoing, IT IS ORDERED that Morris’s motion for a COA
is DENIED in part and GRANTED in part. As further briefing is unnecessary,
the district court’s order dismissing Morris’s § 2254 application is VACATED
in part, and this matter is REMANDED for further proceedings not
inconsistent herewith. See Whitehead v. Johnson, 157 F.3d 384, 388 (5th Cir.
1998). Morris’s IFP motion is GRANTED.




                                       4